Citation Nr: 1115564	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals, status post herniated nucleus pulposus (HNP), cervical spine (also referred to hereinafter as "cervical spine disability").


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction subsequently was transferred to the RO in Montgomery, Alabama.

In January 2010, the Board remanded this matter for further development.  Adjudication on the merits now may proceed, as this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The weight of the evidence does not show that the Veteran's current cervical spine disability is related to service in any manner.


CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

By letters dated in January 2004 and December 2004, the Veteran was informed of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  He was not informed of how VA determines disability ratings and effective dates if service connection is granted, as these letters were sent prior to the holding in Dingess requiring such notification.  

The Board finds that VA's duty to notify has been satisfied.  All notice elements with the exception of those required by Dingess were fully addressed prior to initial adjudication of the claim by the RO, who in this case also is the AOJ, in August 2004.  These elements additionally were fully addressed once thereafter.  Notice of the Dingess elements never was provided.  Service connection is denied herein, however, and hence no disability rating or effective date will be assigned.  The Veteran therefore suffered no prejudice as a result of not having been informed of the Dingess elements.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  As directed in the Board's January 2010 remand, a request for investigative reports regarding the Veteran's claimed in-service vehicular accident were sent to the United States Army Criminal Investigation Command.  The response received was that such reports were outside of the Army crime records 40 year retention period.  Additionally, the Veteran was informed by letter dated in March 2010 that outpatient hospital treatment records regarding his claimed accident would have been incorporated into his service treatment records but that inpatient hospital treatment records may be available.  He was asked to notify VA in writing if he had received such inpatient hospital treatment.  None of his subsequent correspondence addressed this matter.  Further, no inpatient treatment records from the hospital identified by the Veteran were located when a search was conducted in July 2004.  The Board thus finds that further requests would be futile and that the duty to assist has been satisfied with respect to all types of service records.  See 38 U.S.C.A. §§ 5103(b)(3), (c)(1); 38 C.F.R. § 3.159(c)(2).

VA also has obtained the Veteran's Social Security Administration (SSA) records and, pursuant to the Board's January 2010 remand, his VA treatment records.  Private treatment records from several doctors and facilities also have been associated with the claims file.  Although the Veteran was requested in compliance with the Board's January 2010 remand to authorize VA to obtain his treatment records dated after April 2004 from one specific private treatment provider, and although he replied using the authorization form supplied, he merely made a statement rather than providing the authorization.  The Board finds in light of these actions that VA's duty to assist is satisfied with respect to SSA records as well as VA and private treatment records.  See 38 U.S.C.A. §§ 5103(c)(2), (c)(3); 38 C.F.R. §§ 3.159(c)(1), (c)(2), (c)(3).

Neither a VA medical examination nor a VA medical opinion has been afforded to the Veteran with respect to his claim, despite the fact that he indicated his willingness to attend such an "interview" if his health permitted in an August 2009 statement.  In determining whether such medical examination or opinion is necessary under the duty to assist, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

This third factor establishes a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion regarding his claim because most of these factors are not met.  Although he has a current cervical spine disability, the evidence does not establish that he suffered an in-service event or injury related to his cervical spine.  There also is no indication that his current cervical spine disability may be associated to his service in any manner.

Other than his stated willingness to cooperate with a VA medical examination and/or opinion, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a cervical spine disability.  He contends that he was thrown from a moving vehicle and landed on his upper back and neck during service in Germany in September or October 1965.  He also contends that X-rays were taken and he was evaluated for surgery at the Seventh Army Hospital in Heidelberg, Germany, about a month later.  Additionally, he contends that surgery was not performed in-service because he finished his tour of duty before it could be scheduled.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as arthritis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Noted at the outset is that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214s confirms that he had almost 1 year, 6 months of foreign service with the United States Army Europe, which is headquartered in Germany.

Service treatment records do not reveal that the Veteran complained of, sought treatment for, or was diagnosed with any cervical spine problem.  In mid-September 1965, he admitted some medical problems but denied then having or having had swollen or painful joints as well as a bone, joint, or other deformity.  His "spine, other musculoskeletal" was given a normal clinical evaluation at that time.  Prior to his separation three months later in December 1965, the Veteran signed a statement indicating that there had been no change in his medical condition since his mid-September 1965 symptoms review and clinical evaluation.

A November 1996 letter from a physician at The Clinic for Neurology, P.A. documents that the Veteran had coronary artery bypass grafting.  It further documents that upon his return to work, he was unloading a 350 pound die from a metal press machine when it shifted, wrenching his back and neck.

A February 1997 letter from the same physician at The Clinic for Neurology, P.A. notes that the Veteran presented with cervical stenotic disease.  It also notes that he had fairly high grade stenosis at C3-4 with secondary ischemic changes seen in the spinal cord as well as a herniated disc at C6-7.

A letter from Dr. R.H. dated in March 1997 documents that the Veteran reported symptoms including neck pain with a sudden onset around July 1996 when he was changing a die in a break press at work.

Private treatment records from Dr. R.H. show that the Veteran underwent an anterior cervical discectomy and fusion C3-C4 due to an extruded C3-C4 disc with spinal cord compression and contusion and myelopathy in March 1997.  They also show that thereafter, he complained of symptoms including neck pain.  Finally, they show that the Veteran underwent an anterior cervical discectomy and fusion of C6-C7 due to a large midline C6-C7 disc extrusion with spur and spinal cord compression in September 1997 but continued to complain of symptoms including neck pain following this procedure.

Private treatment records from Cromeans Clinic, P.C. contain the Veteran's complaints of, among other things, neck pain beginning in December 1997.  These records include diagnoses of neck pain, bursitis, chronic bursitis, degenerative joint disease (DJD), osteoarthritis, cervical disc, cervical disc disease, and cervical disc disease with cervical radiculopathy.

SSA records reflect that the Veteran had an injury to his cervical region in 1996 which resulted in diskectomy and fusion in March 1997 and another diskectomy in September 1997, that he suffered a back injury and had pain in his neck from operating a break press status post open heart surgery in 1996, and that he was helping change a die in a press at work in late July 1996 when he felt a pop or snap and experienced pain in his neck.  They also reflect that the Veteran was found disabled with a primary diagnosis of DJD in June 1999.  A possible worker's compensation effect was noted.

Private treatment records from Occupational Health Group mention in December 2000 that the Veteran "had a herniated disc at C 3-4 and C 6-7 due to a work related injury."  Records dated that month as well as through April 2004 additionally reveal his continued complaints of neck pain, neck discomfort, and neck stiffness.  They also reveal diagnoses of chronic pain, chronic neck pain, herniated disk of neck with radiculopathy, and cervical injury.

D.R., a friend of the Veteran, indicated in a statement dated in January 2004 that he had known the Veteran since before service.  He also indicated that the Veteran said he had an accident while in the Army.

S.K., another friend of the Veteran, indicated in January 2004 statement that he had known the Veteran for "a lot of years."  He then indicated that the Veteran said that his neck hurt after he was thrown out of a truck during service.

The Veteran recounted in statements dated in February 2004 that surgery on his cervical spine was not performed immediately after service because his calls to VA in this regard went unanswered.  He noted that he forgot about the surgery, as he was not "hurting hardly as bad as it was" in the past.  He also noted, however, that he has taken pain medication even since his in-service vehicular accident.

In June 2004, the RO submitted a request for inpatient clinical records dated between August 1, 1965, and November 1, 1965, regarding a back injury sustained by the Veteran from the Seventh Army Hospital in Heidelberg, Germany.  The response received the following month was that searches were conducted but no such records were located.

A private treatment record from Cromeans Clinic, P.C. dated in September 2007 includes a diagnosis of cervical pain.

In an August 2009 statement, the Veteran indicated that his cervical spine injury did not bother him for a long time.

The Appeals Management Center requested investigative reports regarding the Veteran's claimed in-service vehicular accident from the United States Army Criminal Investigation Command in March 2010, as noted above.  Also as noted above, the undated response received was that such reports were outside of the Army crime records 40 year retention period.  

VA treatment records dated from April 2001 to January 2011 reflect the Veteran's complaints of neck pain as well as diagnoses of DJD, osteoarthritis, neck pain, and neck pain with radiculopathy.

Given the above, the Board finds that entitlement to service connection for a cervical spine disability is not warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  The first Hickson requirement is satisfied.  However, the second and third Hickson requirements are not satisfied and continuity of symptomatology pursuant to Savage has not been established.

There is no indication with respect to the statutory and regulatory requirements for presumptive service connection for a chronic disease that the Veteran manifested arthritis in his cervical spine to a compensable degree within one year from the date of his separation from service in December 1965.  Indeed, the record is devoid of evidence from this time period.

With respect to the first Hickson requirement, numerous diagnoses are of record.  Current diagnoses include chronic pain, chronic neck pain, cervical pain, neck pain, and neck pain with radiculopathy.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, the underlying maladies of DJD, osteoarthritis, cervical injury, and herniated disk of neck with radiculopathy also have been diagnosed.  There accordingly is ample evidence that the Veteran has a current cervical spine disability.

With respect to the second Hickson requirement, the weight of the evidence does not show that the Veteran experienced any cervical spine problem during service.  His service treatment records are devoid of any indication that he ever complained of, received treatment for, or was diagnosed with such a problem.  The Veteran indeed denied then having or having had swollen or painful joints and a bone, joint, or other deformity in mid-September 1965.  A normal clinical evaluation was given to his "spine, other musculoskeletal" at that time.  Prior to his separation three months later in December 1965, the Veteran indicated in a signed statement that there had been no change in his medical condition since his mid-September 1965 symptoms review and clinical evaluation.

Acknowledgement is given to the Veteran's assertions that he was thrown from a moving vehicle and landed on his upper back and neck during service in Germany in September or October 1965, that X-rays were taken and he was evaluated for surgery at the Seventh Army Hospital in Heidelberg, Germany, about a month later, and that surgery was not performed in-service because he finished his tour of duty before it could be scheduled.  He is competent to describe such in-service events because he personally experienced them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  Yet he is not credible in this regard.  

The Veteran's recount of his in-service events is contrary to the contemporaneous evidence.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than history as reported by the Veteran).  No investigative report regarding the Veteran's claimed in-service vehicular accident could be obtained from the United States Army Criminal Investigation Command.  No pertinent records were located from searching inpatient treatment records for the Seventh Army Hospital in Heidelberg, Germany.  As discussed above, the Veteran's service treatment records are negative for a cervical spine problem.  He denied having any joint or bone problems, which includes cervical spine problems, shortly before his separation in mid-September 1965.  No such problems were found upon examination then.  Before his discharge, the Veteran indicated that there had been no change in his medical condition since mid-September 1965.  The symptoms review and clinical evaluation at that time, as well as his later statement that his medical condition had not changed, are highly probative as they were conducted with the specific purpose of ascertaining the Veteran's physical condition at or near the time of his release.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  In contrast, the Veteran's assertions were proffered in an attempt to secure VA compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a Veteran's personal interest in receiving monetary benefits may be taken into account).

Acknowledgement also is given to the January 2004 statements from D.R. and S.K., the Veteran's friends, that he had an accident in which he was thrown out of a truck and hurt his neck during service.  However, neither D.R. nor S.K. personally witnessed or otherwise had personal knowledge of any such accident.  They instead both simply related what the Veteran told them about it.  As discussed above, he has been deemed not to be credible in this regard.

With respect to the third Hickson requirement, the weight of the evidence does not show that the Veteran's current cervical spine disability is related to his service.  None of his private or VA treatment providers has even suggested, much less conclusively opined, that such a nexus exists.  Mention of the Veteran's claimed in-service vehicular accident indeed is not made in any of their voluminous relevant treatment records.  There further is no mention of his service at all in these records.  Rather, the evidence strongly hints at a causal relationship between the Veteran's current cervical spine disability and a work related injury.  Numerous letters and records are consistent in documenting that he reported onset of his neck symptoms while changing a die in a press at work in 1996.  These include a November 1996 letter from a physician at The Clinic for Neurology, P.A., a March 1997 letter from Dr. R.H., numerous SSA records, and private treatment records from Occupational Health Group dated in December 2000.

Acknowledgement is given to the Veteran's belief that his current cervical spine disability is related to his service.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this is not the case here.  The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the July 1996 work related injury.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the Veteran possesses such knowledge, training, and/or experience.  Accordingly, he is not competent to render a nexus opinion regarding the medical etiology of his complex cervical spine disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Of further note is that the Veteran's belief that his current cervical spine disability is related to his service amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

With respect to continuity of symptomatology pursuant to Savage, the weight of the evidence does not show that the Veteran has experienced cervical spine symptoms since service.  The post-service medical evidence does not show complaints of or treatment for any such problem until 1996, after a workplace mishap involving changing a die in a press in or around July of that year.  A cervical spine disability was not diagnosed until February 1997.

Acknowledgement is given to the Veteran's assertion that he has taken pain medication ever since his claimed in-service vehicular accident during service.  Readily inferred from this is that the pain medication was needed due to cervical spine problems which continued since service.  Like above, the Veteran is competent to report such problems because he personally experienced them.  See Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303.  The fact that the medical evidence does not support his report is not enough to find that he lacks credibility in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet this fact, combined with the following, point to his lack of credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

First, emphasis is placed on the over 30 year gap between December 1965 when the Veteran separated from service and 1996 when the medical evidence first reveals complaints of a cervical spine problem.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds here that this over three decade period is significant evidence against the Veteran's claim.

Second, the Veteran's statements concerning continuity of his symptomatology appear inconsistent.  He indicated in a February 2004 statement that he has taken pain medication even since his claimed in-service vehicular accident, as noted above.  Yet he also indicated in a February 2004 statement that he forgot about the surgery he contends was supposed to have been scheduled at VA immediately subsequent to his service because he was not "hurting hardly as bad as it was" in the past.  Further, in an August 2009 statement, he indicated that his cervical spine injury did not bother him for a long time.  The contradiction in these statements undermines the Veteran's veracity.

Acknowledgement finally is given to the fact that a VA medical examination and/or medical opinion may have provided additional evidence in this case.  It is conceded that while such evidence could have been unfavorable to the Veteran, it also could have been favorable to him.  Nevertheless, the Board reiterates that the weight of the evidence does not show that the Veteran experienced any cervical spine problem during service and that there is no indication other than his own assertions that his current cervical spine disability is related to service, to include through continuity of symptomatology.  It is unnecessary to provide him with a VA medical examination and/or medical opinion under the duty to assist as a result.

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, whether presumptive for the chronic disease of arthritis or direct under Hickson and Savage, for a cervical spine disability.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


